   8:20-cv-00033-LSC-CRZ Doc # 12 Filed: 07/20/20 Page 1 of 2 - Page ID # 45




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

KEVIN SCHOLL, and JESSICA SCHOLL,

                     Plaintiffs,                                8:20CV33

       vs.
                                                  AMENDED PROGRESSION ORDER
STATE FARM FIRE AND CASUALTY
COMPANY,

                     Defendant.



      The parties have jointly requested the extension of certain deadlines (Filing No.
11). Accordingly, IT IS ORDERED that the final progression order is to be extended
as follows:

      1)      The trial and pretrial conference will not be set at this time. A status
              conference to discuss case progression, the parties’ interest in
              settlement, and the trial and pretrial conference settings will be held with
              the undersigned magistrate judge on January 12, 2021 at 11:00 a.m. by
              telephone. Counsel shall use the conferencing instructions assigned to
              this case to participate in the conference.

      2)      The deadline for completing written discovery under Rules 33, 34, 36
              and 45 of the Federal Rules of Civil Procedure is September 1, 2020.
              Motions to compel written discovery under Rules 33, 34, 36, and 45 must
              be filed by September 15, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order
              shall not be filed without first contacting the chambers of the undersigned
              magistrate judge to set a conference for discussing the parties’ dispute.

      3)      The deadlines for identifying experts and for completion of expert
              disclosures1 for all experts expected to testify at trial, (both retained


      1
       While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
   8:20-cv-00033-LSC-CRZ Doc # 12 Filed: 07/20/20 Page 2 of 2 - Page ID # 46




            experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
            Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):            September 1, 2020.
                   For the defendant(s):             November 2, 2020.
                   Plaintiff(s)’ rebuttal:          December 15, 2020.

      4)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is January 1, 2021.

      5)    The deadline for filing motions to dismiss and motions for summary
            judgment is February 15, 2021.

      6)    The deadline for filing motions to exclude testimony on Daubert and
            related grounds is February 15, 2021.

      7)    Motions in limine shall be filed seven days before the pretrial conference.
            It is not the normal practice to hold hearings on motions in limine or to
            rule on them prior to the first day of trial. Counsel should plan
            accordingly.

      8)    The parties shall comply with all other stipulations and agreements
            recited in their Rule 26(f) planning report that are not inconsistent with
            this order.

      9)    All requests for changes of deadlines or settings established herein shall
            be directed to the undersigned magistrate judge, including all requests
            for changes of trial dates. Such requests will not be considered absent a
            showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of
            the motion, which require that additional time be allowed.


      Dated this 20th day of July, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge

treatment of a patient. Their opinion testimony is limited to what is stated within
their treatment documentation. As to each such expert, any opinions which are not
stated within that expert’s treatment records and reports must be separately and
timely disclosed.
